— Appeal from an order of the Family Court, Onondaga County (Michael L. Hanuszczak, J.), entered May 21, 2012 in a proceeding pursuant to Family Court Act article 4. The order denied the objection of petitioner to an order of the Support Magistrate.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 30, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Fahey, Sconiers, Valentino and Whalen, JJ.